In this “action against his mother and brother for money had and received,” the plaintiff seeks to recover the sum of $1800 alleged to have been taken by the defendants from the plaintiffs old coat 'hanging in the cellar .under his mother’s -house, on the first -day of July, 1909, and to have been converted by them- to their own use and benefit.
Newell & Skelton> for plaintiff. McGillicuddy & Morey, for defendants.
The case has been before the trial court three times and twice before the Law Court. At the first trial, the jury disagreed; at the second trial, the plaintiff recovered .a verdict for the amount claimed which was set aside by the Law Court as against the evidence. At the third trial, after the introduction of the plaintiff’s evidence, the presiding Justice ordered a nonsuit, and the case came to the Law Court a second time on exceptions to this ruling. Exceptions overruled.